Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 1 of 8




        EXHIBIT C
                   Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 2 of 8
                                                        !




                              London | New York | São Paulo | Singapore


                  CONFIDENTIALITY & NONDISCLOSURE AGREEMENT

This Confidentiality & Nondisclosure Agreement (“Agreement”) is effective as of this ____    1      day of
February
_______________________,          6
                             201____    (“Effective Date”) and is made by and between Converged
Compliance Solutions, Inc., a New York corporation with a principal address at 3636 Waldo Ave. #2A,
Bronx, NY 10463 (hereinafter referred to as the “Company”) and the following party (hereinafter referred to
as “Exchanging Party”):

              XOP Networks, Inc.
[Party Name]: __________________________________________________________________

                                  Texas corporation
[Jurisdiction and Business Type]: ___________________________________________________,

and having a principal business address at:

                        17290 Preston Road
[Street Address 1]: _______________________________________________________________

                        Suite 300
[Street Address 2]: _______________________________________________________________

           Dallas
[City]: __________________________________________             Texas
                                                   [State]: _______________________

           United States
[Country]: _________________________________                   75252
                                             [Postal Code:] _______________________

         sgupta@xopnetworks.com
[Email]: _________________________________________          +1 972 590 0201
                                                   [Phone]: _______________________

                                              W I T N E S S E T H:

WHEREAS, the Company and the Exchanging Party desire to exchange certain confidential and proprietary
information in order to explore potential business opportunities with respect to the Company’s products and
services, financing or investment arrangements, and/or other potential strategic relationships between
Company and the Exchanging Party; and

WHEREAS, the Company may provide to the Exchanging Party certain confidential and proprietary
information including proprietary and confidential technical information and intellectual property, business
plans, financial models, strategic relationships, business prospects, customer lists, third party agreements
and other information which is deemed to be of a confidential and proprietary nature, provided the
Exchanging Party agrees to keep confidential and not to disclose such information as provided in this
Agreement; and




                                                                                                 1!|!P a g e !
Version: 1-2015
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 3 of 8
                                                                                                                      !




                                                                                                                      !

WHEREAS, the Exchanging Party may provide to the Company certain confidential and proprietary information
of its own, including proprietary and confidential intellectual property, business plans, financial models,
strategic relationships, business prospects, customer lists, third party agreements and other information which
is deemed to be of a confidential and proprietary nature, provided the Company agrees to keep confidential
and not to disclose such information as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each party covenants and agrees as follows:

1. The subject matter and content of any discussions or communications between the Company (or any of its
   officers, directors, shareholders, employees or agents (“Representatives”)) and the Exchanging Party or
   any of its Representatives, whether in writing or otherwise, and irrespective of the method or medium of
   transmission (“Communications”), which relate to, concern or contain information with respect to the
   Company’s or Exchanging Party’s business plans, business relationships, customer list(s), prospective or
   potential business prospects, negotiations, discussions or agreements with third parties, finances or
   financial performance, proprietary technologies and/or intellectual property, whether owned or licensed,
   including patents, patent applications, computer software programs, source and/or object code, know how,
   inventions, systems, and methods (the “Subject Matter”) shall not be disclosed by the receiving party (the
   “Recipient” or “Receiving Party”) to any third party or person for any reason whatsoever, without the prior
   written consent of the other, which consent may be withheld in such party’s sole and absolute discretion.

2. Each party agrees to take all necessary and appropriate actions to keep all Communications and any and
   all information regarding the Subject Matter, in whatever form or medium contained or represented,
   confidential and secret (hereinafter “Confidential Information”). Each party agrees that it shall not copy,
   reproduce, use, publish or disseminate the Confidential Information of the other party (“Disclosing Party”)
   for any purpose other than for the purpose set forth in Paragraph 3 below, without the prior written consent
   of the Disclosing Party, which consent may be withheld by the Disclosing Party in its sole and absolute
   discretion. For purposes of this Agreement, any technical or business information of a third party furnished
   or disclosed by one party to the other shall be deemed Confidential Information of the Disclosing Party and
   subject to the terms of this Agreement.

3. Confidential Information furnished by the Disclosing     Party to the Receiving Party shall be used by the
   Receiving Party solely for the purpose of set forth on   Exhibit A which is attached hereto and made a part
   hereof. The Receiving Party agrees that no person,       other than the undersigned officer of the Receiving
   Party, and its employees and professional advisors       who have a need to know, shall possess or have
   access to Confidential Information.

4. The Disclosing Party shall retain all right, title and interest to its Confidential Information when transmitted
   or disclosed hereunder. No license under any trademark, patent or copyright, or application therefor, or as
   to any other property owned or licensed to the Disclosing Party is either granted or implied by the
   disclosure of Confidential Information. Without limiting the foregoing, Receiving Party agrees not to use,
   directly or indirectly, any of the Confidential Information to contest, oppose, cancel, interfere with or block
   any application for, or the issuance or grant of, any trademark or service mark, patent, invention or any



                                                                                                       2!|!P a g e !
Version: 2-2016
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 4 of 8
                                                                                                                         !




                                                                                                                         !

    other intellectual property (or any derivative rights or works thereof) of the Disclosing Party before or
    through the United States Patent & Trademark Office or with the Patent Office or Agency of any other
    jurisdiction (“PTO”), and grants the Disclosing Party a power of attorney to investigate whether Receiving
    Party has taken any such actions before any PTO.

5. The Receiving Party shall not alter, modify, breakdown, disassemble or reverse engineer any portion of the
   Confidential Information without the prior written consent of the Disclosing Party.

6. All tangible Confidential Information supplied by the Disclosing Party or otherwise furnished to the
   Receiving Party, and all copies thereof, shall be returned to the Disclosing Party or destroyed by the
   Receiving Party within ten (10) days of written demand therefor. The requirements of confidentiality set
   forth herein shall survive the return of such Confidential Information. Notwithstanding the termination of
   certain obligations as herein provided under this Agreement, such termination shall not by implication,
   waiver or otherwise, impair, dilute or convey title ownership or any other beneficial rights or interests of the
   Disclosing Party in or to any of its Confidential Information or any other information owned by it, nor shall
   the Receiving Party be relieved of any other obligations, whether based in common law, in statute or
   otherwise, relating to or arising out of the Receiving Party’s improper use, possession or conversion of the
   Disclosing Party’s intellectual property, trade secrets or other property interests.

7. This Agreement shall govern the delivery of all Confidential Information until terminated by written notice
   from either party sent to the other, except that the obligations hereunder with respect to Confidential
   Information disclosed prior to termination shall continue for a period of five (5) years from the date of such
   termination, unless otherwise agreed to in writing by the Disclosing Party.

8. Neither this Agreement nor any rights hereunder are assignable or otherwise transferable by either party, in
   whole or in part, provided that either party may assign or transfer this Agreement and rights hereunder to
   any current or future affiliates or successor party, provided the assigning party shall continue to be bound
   by its obligations with respect to Confidential Information and only if such assignee agrees in writing to the
   terms and conditions herein. Each party agrees that its shall cause its Representatives to be bound by this
   Agreement, and further agrees that it shall be jointly and severally liable for any and all damages and
   injuries caused by any such persons, whether or not the party has any direct causation or contributing
   responsibility for the same.

9. This Agreement shall be binding upon each party and its respective successors and assigns, and shall
   inure to the benefit of the other party, and its successors and assigns. Each party acknowledges and
   agrees that the covenants and obligations contained herein shall be deemed to include any and all
   subsidiaries, direct and indirect affiliates, and any entities or persons which directly or indirectly control, are
   under the control of, or are controlled by, it.

10. Notwithstanding anything to the contrary contained herein, the foregoing obligations with respect to the
    nondisclosure of Confidential Information shall not apply to a party if it can show:
    a. such information is available to the public through no breach of this Agreement;




                                                                                                          3!|!P a g e !
Version: 2-2016
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 5 of 8
                                                                                                                        !




                                                                                                                        !

    b. such information was received from a third party without any obligation or duty to hold the same in
       confidence;
    c.   such information is required by law or regulation to be disclosed, including, but not limited to, securities
         laws, rules and regulations, but only to the extent necessary to comply with the same; provided, the
         Receiving Party seeking to disclose the same first notifies the Disclosing Party of the order and permits
         such the Disclosing Party reasonable opportunity to object to any such disclosure or seek appropriate
         protective relief; or
    d. such information is disclosed in response to a valid order or decree of a court or other governmental
       body, but only to the extent of necessary to comply with the same; provided the Receiving Party
       seeking to disclose the same, to the extent lawfully permitted, first notifies the Disclosing Party of the
       order and permits such the Disclosing Party reasonable opportunity to object to such disclosure or seek
       appropriate protective relief.

11. With respect to any dispute, claim, or legal action between the parties regarding or relating to this
    Agreement, the prevailing party shall be entitled to recover all reasonable out of pocket costs and expenses
    (including, but not limited to, reasonable attorneys’ fees) incurred as a result thereof.

12. This Agreement shall not be modified or amended, except by the written consent of both parties. No waiver
    of any provision of this Agreement, or any consent made pursuant to this Agreement shall be effective,
    unless the same is made in writing.

13. The foregoing terms of this Agreement shall apply as of the Effective Date and to any prior and subsequent
    meetings or any communications between the parties relating to the same subject matter unless this
    Agreement is modified in writing and such writing is signed by both parties.

14. In interpreting the terms of this Agreement, the substantive laws of the State of New York shall be
    applicable, and in any dispute the parties submit to the exclusive jurisdiction of any federal or state court
    located in New York without regard to convenience of forum (“Designated Courts”). In the event
    Exchanging Party is a citizen or entity formed or organized under the laws of a country other than the
    United States of America, or it conducts business or has properties or assets outside of the United States
    of America, Exchanging Party agrees that any final judgments or non-appealable orders issued by a
    Designated Court shall, to the maximum extent permitted under the laws of such foreign jurisdiction, be
    enforceable against Exchanging Party according to the terms of the judgment or order upon an application
    for enforcement made therefor. Exchanging Party waives, to the maximum extent permitted, any rights to a
    contested hearing, de-novo review, appeal, proceeding to show cause, or any other further adjudicatory
    proceeding before any court, tribunal or other adjudicative body within such jurisdiction. EXCHANGING
    PARTY ACKNOWLEDGES AND AGREES THAT SERVICE OF PROCESS MADE IN ACCORDANCE
    WITH THE LAWS OF STATE OF NEW YORK ARE SUFFICIENT NOTICE UNDER THE LAWS OF ALL
    FOREIGN JURISDICTIONS TO WHICH EXCHANGING PARTY MAY AVAIL ITSELF AND EXCHANGING
    PARTY SPECIFICALLY WAIVES ALL RIGHTS TO ANY MEANS OR METHOD OF NOTICE OR
    PROCESS REQUIRED UNDER ANY SUCH FOREIGN JURISDICTION. EXCHANGING PARTY
    ACKNOWLEDGES, AGREES AND CONFIRMS WITHOUT RESERVATION OF ANY KIND THAT IT



                                                                                                         4!|!P a g e !
Version: 2-2016
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 6 of 8
                                                                                                                         !




                                                                                                                         !

    IRREVOCABLY SUBMITS TO THE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE
    DESIGNATED COURTS AND IRREVOCABLY WAIVES ANY JURISDICTIONAL PRIVILEGES
    RESERVED TO CITIZENS OF THE JURISDICTION TO WHICH IT BELONGS. It is further agreed that
    any Confirmed Award (as described below) shall be governed by the United Nations Convention on the
    Recognition and Enforcement of Foreign Arbitral Awards. Either party may submit a final judgment issued
    by a Designated Court to an arbitration body for confirmation of its validity and request that such arbitration
    body issue a conforming award on such judgment (“Confirmed Award”).

15. Because the nature and extent of the damages that may result from a breach of this Agreement are difficult
    to ascertain, and the continuation of any breach may result in irreversible and irreparable damage, the
    parties agree that in addition to, and not in substitution of, all other remedies available at law and in equity,
    including monetary damages, an aggrieved party shall be entitled, upon application and a showing of good
    cause therefore, to seek equitable relief in the form of an injunction against the offending party, and such
    relief may be awarded without the requirement for a bond or other surety in the case of temporary relief
    which may granted upon the commencement or during the pendency of any proceeding.

16. In the event that any provision of this Agreement shall be adjudged by a court of competent jurisdiction to
    be invalid or unenforceable, the remaining provisions of this Agreement shall continue to be in full force and
    effect, and the provisions adjudged invalid or unenforceable shall be reinterpreted in such a manner as to
    yield the effect intended by the parties to the greatest extent permitted by law.

17. The Receiving Party agrees that no Confidential Information, or technical data furnished to it by the
    Disclosing Party shall be exported or re-exported by Receiving Party to any destination outside of the
    United States without first complying with all requirements of the United States International Traffic in Arms
    Regulations (“ITAR”), the Unites States Export Administration Regulations (“EAR”), and the United States
    Office of Foreign Assets Control (“OFAC”) including, but not limited to the requirements for obtaining any
    export license, if applicable. The Receiving Party shall not export or re-export, either directly or indirectly to
    any sanctioned destinations, denied persons or for use in weapons proliferation, in violation of United
    States federal regulations. The Receiving Party shall first obtain the written consent of the Disclosing Party
    prior to submitting any request for authority to export any such technical data. In connection with foregoing,
    a Recipient Party agrees that it shall not disclose any technical information of the Disclosing Party to any
    person that is non-United States citizen (whether employee, consultant or otherwise) without first obtaining
    the prior written consent of the Disclosing Party, except for those foreign nationals that are permanent, full
    time employees of the Receiving Party that are citizens of the country where such Receiving Party is
    domiciled as first indicated above and that are not otherwise prohibited under applicable US laws, rules,
    regulations and orders as in effect.




                                                                                                          5!|!P a g e !
Version: 2-2016
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 7 of 8
                                                                                                        !




                                                                                                        !



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day first above written.

    Converged Compliance Solutions, Inc.                             XOP Networks, Inc.
                                                       Company Name: ______________________



    By: _________________________________              By: __________________________________
        Signature                                          Signature


          Terence McDonough
    Name: ______________________________                     Sudhir Gupta
                                                       Name: ______________________________
          Printed                                            Printed


         Chief Executive Officer
    Its: _________________________________                  Chief Executive Officer
                                                       Its: __________________________________
         Title                                              Title




                                                                                            6!|!P a g e !
Version: 2-2016
                  Case 1:21-cv-05482 Document 1-3 Filed 06/23/21 Page 8 of 8
                                                                                                                     !




                                                                                                                     !

                                                   EXHIBIT A

                             Purpose of Exchange of Confidential Information

The parties may exchange information for the purpose of identifying and evaluating business
opportunities      of   mutual   interest   and   potential   business   cooperation   transactions,     including
business and technology discussion involving potential opportunities in the financial services market
__________________________________________________________________________________
____________________________.               Activities may include the evaluation of each party’s technologies
to determine suitability and complimentarily functions and capabilities among products and
technologies.




                                                                                               Parties’ Initials:



                                                                                          ________________



                                                                                          ________________




                                                                                                       7!|!P a g e !
Version: 2-2016
